Case 2:18-cr-20043-NGE-MKM ECF No. 140, PageID.797 Filed 12/08/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

          Plaintiff,                                  Criminal Case No. 18-20043
v.
                                                      Honorable Nancy G. Edmunds
SHANKEIA PERRY,

          Defendant.
                         /

          ORDER DENYING MOTION FOR COMPASSIONATE RELEASE [137]

         Pending before the Court is Defendant Shankeia Perry’s motion for compassionate

release. (ECF No. 137.)        A district court may not grant a defendant’s motion for

compassionate release unless the defendant files it after the earlier of (1) the defendant

“fully exhaust[ing] all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf,” or (2) “the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). This

exhaustion requirement is mandatory. United States v. Alam, 960 F.3d 831, 834 (6th Cir.

2020).

         The Government argues the motion should be denied because Defendant has not

presented evidence that she satisfied the mandatory administrative exhaustion

requirement. (ECF No. 139.) The Government also notes that the Bureau of Prisons has

no record of a request from Defendant for compassionate release. Following the direction

of the Sixth Circuit, Defendant’s motion is hereby DENIED without prejudice because

Defendant failed to exhaust her administrative rights prior to seeking relief in this Court.

         SO ORDERED.


                                              1
Case 2:18-cr-20043-NGE-MKM ECF No. 140, PageID.798 Filed 12/08/20 Page 2 of 2




                                          s/Nancy G. Edmunds
                                          Nancy G. Edmunds
                                          United States District Judge


Dated: December 8, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 8, 2020, by electronic and/or ordinary mail.


                                          s/Lisa Bartlett
                                          Case Manager




                                           2
